Exhibit 10.1



ASSIGNMENT AGREEMENT



 

THIS AGREEMENT made the 11th day of May, 2010.



BETWEEN:



CANADIAN RIGGER ENERGY INC.



(herein called "Canadian Rigger")



OF THE FIRST PART



AND:



PARK PLACE ENERGY CORP.



(herein called "Park Place")



OF THE SECOND PART



WHEREAS:



A.       Pursuant to a purchase and sale agreement dated November 20, 2009 (the
"Purchase and Sale Agreement") between Five West Capital Inc. ("Five West") and
Kemosabe Energy Inc. ("Kemosabe") Five West acquired all of Kemosabe's right
title and interest in and to certain petroleum and natural gas rights, tangibles
and miscellaneous interests more particularly described in the Purchase and Sale
Agreement and defined therein as the "Assets" (the "Assets");



B.       Pursuant to an Assignment Agreement dated February 8, 2010, Park Place
acquired a 50% working interest in and to the Assets from Five West;



C.       Pursuant to a purchase and sale agreement between Five West and
Canadian Rigger dated March 12, 2010, Five West transferred to Canadian Rigger
its then remaining 50% interest in the Assets;



D.       Canadian Rigger now wishes to acquire and Park Place has agreed to
assign to Canadian Rigger a 25% interest (the "25% Interest") in the Assets from
the interest in the Assets held by Park Place;



THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the parties hereto agree as follows:



1.       ASSIGNMENT



1.1     Park Place hereby agrees to sell, assign and transfer the 25% Interest
to Canadian Rigger.

--------------------------------------------------------------------------------

- 2 -



1.2     The consideration payable by Canadian Rigger to Park Place for the 25%
Interest shall be $75,000 which shall be satisfied by Canadian Rigger issuing to
Park Place 750,000 common shares of Canadian Rigger (the "Shares") having a
deemed price of $0.10 per share.



1.3     Park Place shall use its reasonable best efforts to formally cause the
assignment of the 25% Interest to Canadian Rigger provided that, unless and
until such formal assignment is effected, Park Place shall hold the 25% Interest
in trust for Canadian Rigger.



2.       REPRESENTATIONS AND WARRANTIES OF PARK PLACE



2.1     Park Place represents and warrants to Canadian Rigger in order to induce
Canadian Rigger to enter into this Agreement, as follows:



(a)       Park Place is the sole legal and beneficial owner of the 25% Interest,
free and clear of all liens, charges and encumbrances;



(b)       Park Place has not assigned, transferred, optioned or otherwise
encumbered the 25% Interest or any interest therein other than as provided for
herein;



(c)       Park Place has all corporate authority and has obtained any and all
consents required to enter into this Agreement.



3.       REPRESENTATIONS AND WARRANTIES OF CANADIAN RIGGER



3.1     Canadian Rigger represents and warrants to Park Place in order to induce
Park Place to enter into this Agreement as follows:



(a)       Canadian Rigger has all corporate authority and has obtained any and
all consents required to enter into this Agreement; and

(b)       the Shares, when issued in accordance with the terms of this
Agreement, shall be issued as fully paid and non-assessable.



4.       GENERAL



4.1     Time shall be of the essence in this Agreement.



4.2     This Agreement may be executed in counterpart and delivered by facsimile
transmission and each counterpart, once so delivered to the other party, shall
be binding on the parties.



4.3     This Agreement shall be subject to, interpreted, construed and enforced
in accordance with the laws in effect in the Province of British Columbia. Each
party accepts the jurisdiction of the courts of the Province of British
Columbia.



4.4     This Agreement supersedes and replaces all other agreements, documents,
discussions and verbal understandings between the parties with respect to the
Interest and contains the entire agreement between the parties.





--------------------------------------------------------------------------------



- 3 -



4.5     The address for service of notices for each party is:



To Canadian Rigger:
Canadian Rigger Energy Inc.
Suite 1220 - 666 Burrard Street
Vancouver, BC V6C 2X8
Attention: David Stadnyk



To Park Place:
Park Place Energy Corp.
Suite 1220 - 666 Burrard Street
Vancouver, BC V6C 2X8
Attention: David Johnson



4.6     This Agreement shall enure to the benefit of and be binding upon the
parties hereto and each of their respective successors and assigns.



4.7     Each of the parties covenant and agree to do such acts and execute and
deliver all such documents, conveyance and transfers as may be reasonably
requested or required by the other party, in order to fully perform and carry
out the terms of this Agreement and, without limiting the generality of the
foregoing the parties agree that, in circumstances where Canadian Rigger elects
to develop the Assets, the parties shall acting in good faith to settle the
terms of and enter into such agreement as shall be reasonably necessary to
enable the development of the Assets on a shared cost basis.



IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
set out above.



 

CANADIAN RIGGER ENERGY INC.




Per: /s/ David Stadnyk
      Authorized Signatory





 

PARK PLACE ENERGY CORP.




Per:/s/ David Johnson
      Authorized Signatory



